DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
				Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

 	Prior art fails to show or reasonably suggest the claim limitation “a segment classifier to: convert a first one of the impression records including the watermark to a converted impression record; and combine the converted impression record corresponding to the first media platform and a second impression record corresponding to a second media platform; and a media creditor to generate audience measurement metrics based on the combined impression records.” in combination with all other claimed limitation of Independent claim 1.  
	Prior art fails to show or reasonably suggest the claim limitation “converting, using the processor, a first one of the impression records including the watermark to a converted impression record; combining, using the processor, the converted impression record corresponding to the first media platform and a second impression record corresponding to a second media platform; and generating, using the processor, audience measurement metrics based on the combined impression records” in combination with all other claimed limitation of Independent claim 8.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.T/Examiner, Art Unit 2424     

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424